Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  October 24, 2013                                               Robert P. Young, Jr.,
                                                                            Chief Justice

                                                                  Michael F. Cavanagh
                                                                  Stephen J. Markman
  145631-2(121)                                                       Mary Beth Kelly
                                                                       Brian K. Zahra
                                                               Bridget M. McCormack
                                                                     David F. Viviano,
                                                                                 Justices
  ANTHONY HENRY and KEITH WHITE,
          Plaintiffs-Appellees,
                                            SC: 145631
  v                                         COA: 302373
                                            Wayne CC: 10-000384-CD
  LABORERS LOCAL 1191, d/b/a ROAD
  CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191 and MICHAEL
  AARON,
           Defendants-Appellants,
  and

  BRUCE RUEDISUELI,
             Defendant.
  _______________________________________

  MICHAEL RAMSEY and GLENN DOWDY,
           Plaintiffs-Appellees,
                                            SC: 145632
  v                                         COA: 302710
                                            Wayne CC: 10-004708-CD
  LABORERS LOCAL 1191, d/b/a ROAD
  CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191 and MICHAEL
  AARON,
           Defendants-Appellants,
  and

  BRUCE RUEDISUELI,
             Defendant.
  ______________________________/
                                                                                                             2


       On order of the Chief Justice, the motion of defendants-appellants for leave to file
a post-oral argument supplemental brief is GRANTED. The brief submitted on October
15, 2013, is accepted for filing.




                                I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                          foregoing is a true and complete copy of the order entered at the direction of the Court.


                                     October 24, 2013
                                                                                    Clerk